Opinion issued August 11, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00641-CV
____________

IN RE DON R. DAVIS AND LINDA L. DAVIS, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relators, Don R. Davis and Linda L. Davis, filed a petition for writ of
mandamus (1) seeking an order from this Court directing Judge Mike Wood “to allow
relators to proceed with their claims in accordance with the Rules of Civil
Procedure,” and (2) requesting that this Court “reconsider its previous ruling in regard
to Judge Wood’s disqualification in the underlying suit in light of the clear abuse of
discretion which forms the basis of this petition and clearly calls into question Judge
Wood’s impartiality.”



          We deny the petition for writ of mandamus.
 
 
                                                                        Terry Jennings
                                                                        Justice

Panel consists of Chief Justice Radack and Justices Jennings and Hanks.